            Case 2:20-cv-00153-MJH Document 1 Filed 01/31/20 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA
                               PITTSBURGH DIVISION

 SCOTT MCCONNELL, Individually and for              Case No. ___________________
 Others Similarly Situated,
                                                    Jury Trial Demanded
                  Plaintiffs,
 v.                                                 Class Action Pursuant to Fed. R. Civ. P. 23

 EN ENGINEERING, LLC,                               FLSA Collective Action Pursuant to 29 U.S.C. §
                                                    216(b)
                  Defendant.


                     CLASS AND COLLECTIVE ACTION COMPLAINT

                                              SUMMARY

       1.       EN Engineering, LLC (ENE) has failed to pay Scott McConnell (McConnell), and

other workers like him, overtime as required by the Fair Labor Standards Act (FLSA) and the

Pennsylvania Minimum Wage Act (“PMWA”).

       2.       Instead, ENE pays McConnell, and other workers like him, the same hourly rate for

all hours worked (“straight time for overtime”), including those in excess of 40 in a workweek.

       3.       McConnell brings this class and collective action to recover unpaid overtime and other

damages.

                                    JURISDICTION AND VENUE

       4.       This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b). The Court also

has federal jurisdiction over this action pursuant to the jurisdictional provisions of the Class Action

Fairness Act, 28 U.S.C. § 1332(d). The Court also has supplemental jurisdiction over any state law

sub-class pursuant to 28 U.S.C. § 1367.

       5.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because ENE
             Case 2:20-cv-00153-MJH Document 1 Filed 01/31/20 Page 2 of 11



operates in this District and Division and because a substantial portion of the events giving rise to this

action occurred in this District.

        6.       McConnell worked for ENE in this District in Allegheny County, Pennsylvania.

                                              THE PARTIES

        7.       McConnell was an hourly employee of ENE.

        8.       McConnell worked for ENE from approximately May 2015 until October 2018.

        9.       His consent to be a party plaintiff is attached as Exhibit A.

        10.      McConnell brings this action on behalf of himself and all the class of similarly situated

employees or putative class members, properly defined as:

        All employees working for or on behalf of ENE at any time during the last 3
        years who were paid the same hourly rate for all hours worked (“The FLSA
        Class”).1

        11.      McConnell further seeks certification of a class under Fed. R. Civ. P. 23 to

remedy ENE’s violations of the PMWA.

        12.      The class of similarly situated employees sought to be certified as a class action

under the PMWA is defined as:

        All employees working for or on behalf of ENE in Pennsylvania at any time
        during the last 3 years who were paid the same hourly rate for all hours worked
        (“The Pennsylvania Class”).2

        13.      ENE is a Delaware limited liability company that maintains its headquarters in

Warrenville, Illinois.




1       This FLSA putative class is intended to exclude the putative class members who worked as Project
Consultants/Inspectors and were paid straight time for overtime as defined in Rossman v. EN Engineering, LLC
2       This Rule 23 putative is intended to exclude the putative class members who worked as Project
Consultants/Inspectors and were paid straight time for overtime as defined in Rossman v. EN Engineering, LLC

                                                     2
          Case 2:20-cv-00153-MJH Document 1 Filed 01/31/20 Page 3 of 11



       14.     ENE is a company doing business throughout the United States, including in

Allegheny County, Pennsylvania. ENE may be served by serving its registered agent: Cogency Global,

Inc., 600 North 2nd Street, Harrisburg, PA 17101.

                            COVERAGE UNDER THE FLSA AND PMWA

       15.     At all relevant times, ENE was an employer within the meaning of the Section 3(d) of

the FLSA, 29 U.S.C. § 203(d).

       16.     At all relevant times, ENE was an employer within the meaning of the PMWA.

       17.     At all relevant times, ENE was an enterprise within the meaning of Section 3(r) of the

FLSA, 29 U.S.C. § 203(r).

       18.     At all relevant times, ENE was an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. §

203(s)(1), because it had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials – such as tools,

cell phones, and personal protective equipment - that have been moved in or produced for commerce.

       19.     At all relevant times, ENE had an annual gross volume of sales made in excess of

$1,000,000.

       20.     At all relevant times, McConnell and the Putative Class Members (defined below) were

engaged in commerce or in the production of goods for commerce.

       21.     ENE uniformly applied its policy of paying its hourly employees, including

McConnell, straight time for overtime.

       22.     ENE applied this policy regardless of any alleged individualized factors such as job

position, job duties/responsibilities, education, experience or geographic location.




                                                   3
              Case 2:20-cv-00153-MJH Document 1 Filed 01/31/20 Page 4 of 11



                                                      THE FACTS

           23.      ENE “provides comprehensive and dependable engineering, consulting, and

automation services, to pipeline companies, utilities, and industrial customers.”3

           24.      McConnell has worked for ENE from approximately May 2015 until October 2018.

           25.      McConnell worked for ENE at its Pittsburgh, Philadelphia location.

           26.      McConnell was a Design Engineer for ENE.

           27.      As a Design Engineer, McConnell worked in the field and took measurements and

pictures of structures, such as pipe bridges or pipe racks. These measurements and pictures were used

to test the integrity, fatigue, and serviceability of the structures.

           28.      McConnell reported the hours he worked to ENE on a regular basis.

           29.      McConnell was not guaranteed a salary.




           30.      If McConnell worked fewer than 40 hours in a week, he was only paid for the hours

works.

           31.      McConnell regularly worked over 40 hours in a week.

           32.      In fact, McConnell routinely worked 45 hours per week.

           33.      Although he often worked 45 hours per workweek, ENE never paid McConnell any

overtime but, rather, paid him straight-time-for-overtime as shown on the following earnings

statement:




3   https://www.enengineering.com/ (last visited August 8, 2019).

                                                            4
         Case 2:20-cv-00153-MJH Document 1 Filed 01/31/20 Page 5 of 11




       34.     The hours McConnell and the Putative Class Members (defined below) work are

reflected and recorded in ENE’s pay and time records.

       35.     Rather than receiving time and half as required by the FLSA and PMWA, McConnell

only receives “straight time” pay for overtime hours worked.

       36.     ENE’s “straight time for overtime” payment scheme violates the FLSA and PMWA.

       37.     ENE was and is aware of the overtime requirements of the FLSA and PMWA.

       38.     ENE nonetheless fails to pay certain employees, such as McConnell, overtime.

       39.     ENE did not guarantee McConnell and Putative Class Members a salary.

       40.     ENE’s failure to pay overtime to these workers was, and is, a willful violation of the

FLSA and PMWA.

                        CLASS AND COLLECTIVE ACTION ALLEGATIONS

       41.     McConnell incorporates all previous paragraphs and alleges that the illegal pay

practices ENE imposed on McConnell were likewise imposed on the Putative Class Members.

       42.     Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA and PMWA.

       43.     Numerous other individuals, like McConnell, indicated they were paid in the same

manner and were not properly compensated for all hours worked as required by the FLSA and

PMWA.




                                                 5
            Case 2:20-cv-00153-MJH Document 1 Filed 01/31/20 Page 6 of 11



        44.     Based on his experiences and tenure with ENE, McConnell is aware that ENE’s illegal

practices were imposed on the Putative Class Members.

        45.     The Putative Class Members were all paid straight time for overtime and not afforded

the overtime compensation when they worked in excess of forty (40) hours per week.

        46.     ENE’s failure to pay wages and overtime compensation at the rates required by the

FLSA and PMWA results from generally applicable, systematic policies, and practices which are not

dependent on the personal circumstances of the Putative Class Members.

        47.     The specific job titles or precise job locations of the Putative Class Members do not

prevent class or collective treatment.

        48.     McConnell has no interest contrary to, or in conflict with, the Putative Class Members.

Like each Putative Class Member, McConnell has an interest in obtaining the unpaid overtime wages

owed to them under state and/or federal law.

        49.     A class and collective action, such as the instant one, is superior to other available

means for fair and efficient adjudication of the lawsuit.

        50.     Absent this action, many Putative Class Members likely will not obtain redress of their

injuries and Defendant will reap the unjust benefits of violating the FLSA and applicable state labor

laws.

        51.     Furthermore, even if some of the Putative Class Members could afford individual

litigation against Defendant, it would be unduly burdensome to the judicial system.

        52.     Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

        53.     The questions of law and fact common to the Putative Class Members predominate

over any questions affecting solely the individual members. Among the common questions of law and

fact are:


                                                   6
          Case 2:20-cv-00153-MJH Document 1 Filed 01/31/20 Page 7 of 11



                a.      Whether Defendant employed the Putative Class Members within the meaning

                        of the applicable state and federal statutes, including the FLSA and PMWA;

                b.      Whether the Putative Class Members were improperly misclassified as exempt

                        from overtime pay under the FLSA;

                c.      Whether Defendant’s decision to classify the Putative Class Members as

                        exempt from overtime pay was made in good faith;

                d.      Whether Defendant’s decision to not pay time and a half for overtime to the

                        Putative Class Members was made in good faith;

                e.      Whether Defendant’s violation of the FLSA and PMWA was willful; and

                f.      Whether Defendant’s illegal pay practices were applied uniformly across the

                        nation to all Putative Class Members.

        54.     McConnell’s claims are typical of the claims of the Putative Class Members.

McConnell and the Putative Class Members sustained damages arising out of Defendant’s illegal and

uniform employment policy.

        55.     Plaintiff knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective or class action.

        56.     The specific job titles or precise job locations of the various Putative Class Members

do not prevent class or collective treatment.

        57.     Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective action treatment.




                                                     7
          Case 2:20-cv-00153-MJH Document 1 Filed 01/31/20 Page 8 of 11



                                          CAUSES OF ACTION

                                          FLSA VIOLATION

        58.     McConnell realleges and incorporates by reference all allegations in the preceding

paragraphs.

        59.     As set forth herein, ENE has violated, and is violating, Section 7 of the FLSA, 29

U.S.C. § 207, by employing employees in an enterprise engaged in commerce or in the production of

goods for commerce within the meaning of the FLSA for workweeks longer than forty (40) hours

without compensating such employees for their employment in excess of forty (40) hours per week at

rates no less than 1 and ½ times the regular rates for which they were employed.

        60.     ENE knowingly, willfully, or in reckless disregard carried out this illegal pattern or

practice of failing to pay McConnell and the FLSA Class Members overtime compensation. ENE’s

failure to pay overtime compensation to these employees was neither reasonable, nor was the decision

not to pay overtime made in good faith.

        61.     Accordingly, McConnell and the FLSA Class Members are entitled to overtime wages

under the FLSA in an amount equal to 1 and ½ times their rate of pay, plus liquidated damages,

attorneys’ fees and costs.

        62.     McConnell and the FLSA Class Members are entitled to recover their unpaid overtime

compensation, liquidated damages, reasonable attorney’s fees, costs, and expenses of this action from

ENE.

                                           PMWA VIOLATION

        63.     McConnell brings this claim under the PMWA as a Rule 23 class action.

        64.     ENE is subject to the overtime requirements of the PMWA because ENE is an

employer under 43 P.S. § 333.103(g).

        65.    During all relevant times, McConnell and the PMWA Class were covered employees


                                                  8
          Case 2:20-cv-00153-MJH Document 1 Filed 01/31/20 Page 9 of 11



entitled to the above-described PMWA’s protections. See 43 P.S. § 333.103(h).

       66.    ENE’s compensation scheme that is applicable to McConnell and the PMWA Class

failed to comply with either 43 P.S. § 333.104(c) or 34 Pa. Code § 231.43(b).

       67.     At all relevant times, ENE was subject to the requirements of the PMWA.

       68.     At all relevant times, ENE employed McConnell and each Class Member with

Pennsylvania state law claims as an “employee” within the meaning of the PMWA.

       69.     The PMWA requires employers like Defendant to pay employees at one and one-half

(1.5) times the regular rate of pay for hours worked in excess of forty (40) hours in any one week.

Plaintiff and each member of the Pennsylvania Class are entitled to overtime pay under the PMWA.

       70.     Defendants have and had a policy and practice of misclassifying McConnell and each

member of the Pennsylvania class as exempt from overtime pay and failing to pay these workers

overtime for hours worked in excess of 40 hours per workweek.

       71.     McConnell and each member of the Pennsylvania Class seek unpaid overtime in

amount equal to 1.5 times the regular rate of pay for work performed in excess of 40 hours in a

workweek, prejudgment interest, all available penalty wages, and such other legal and equitable relief

as the Court deems just and proper.

       72.     McConnell and each member of the Pennsylvania Class also seek recovery of

attorneys’ fees, costs, and expenses of this action, to be paid by Defendant, as provided by the PMWA.

                                           JURY DEMAND

       73.     McConnell demands a trial by jury

                                              PRAYER

       74.     McConnell prays for relief as follows:

               a.      An Order designating the Putative Class as a collective action and permitting

                       the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all Putative Class


                                                  9
Case 2:20-cv-00153-MJH Document 1 Filed 01/31/20 Page 10 of 11



          Members with instructions to permit them to assert timely FLSA claims in this

          action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

    b.    For an Order pursuant to Section 16(b) of the FLSA finding ENE liable for

          unpaid back wages due to McConnell and the Putative Class Members for

          liquidated damages equal in amount to their unpaid compensation;

    c.    An Order certifying a Rule 23 class action on behalf of employees working for

          or on behalf of ENE in Pennsylvania at any time during the last 3 years who

          were paid the same hourly rate for all hours worked;

    d.    Judgment awarding McConnell and the PMWA Class all unpaid overtime and

          other damages available under the PMWA;

    e.    For an Order awarding McConnell and the PMWA Class their costs of this

          action;

    f.    For an Order awarding McConnell and the PMWA Class their reasonable

          attorneys’ fees and expenses as provided by the FLSA and PMWA

    g.    For an Order awarding attorneys’ fees, costs and pre- and post-judgment

          interest; and

    h.    For an Order granting such other and further relief as may be necessary and

          appropriate.




                                    10
Case 2:20-cv-00153-MJH Document 1 Filed 01/31/20 Page 11 of 11



                            Respectfully submitted,

                            By: /s/ Michael A. Josephson______
                                Michael A. Josephson
                                PA Bar 308410
                                Andrew W. Dunlap
                                PA Bar 241078444
                                Carl A. Fitz
                                Texas Bar No. 24105863
                                JOSEPHSON DUNLAP LLP
                                11 Greenway Plaza, Suite 3050
                                Houston, Texas 77046
                                713-352-1100 – Telephone
                                713-352-3300 – Facsimile
                                mjosephson@mybackwages.com
                                adunlap@mybackwages.com
                                cfitz@mybackwages.com

                               AND

                               Richard J. (Rex) Burch
                               Texas Bar No. 24001807
                               BRUCKNER BURCH PLLC
                               8 Greenway Plaza, Suite 1500
                               Houston, Texas 77046
                               713-877-8788 – Telephone
                               713-877-8065 – Facsimile
                               rburch@brucknerburch.com

                               AND

                               Joshua P. Geist
                               PA ID No. 85745
                               GOODRICH & GEIST PC
                               3634 California Ave.
                               Pittsburgh, Pennsylvania 15212
                               412-766-1455 – Telephone
                               412-766-0300 – Facsimile
                               josh@goodrichandgeist.com

                               ATTORNEYS IN CHARGE FOR PLAINTIFF




                              11
